Citation Nr: 0308925	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  97-29 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for Post-traumatic 
Stress Disorder (PTSD) currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the North 
Little Rock, Arkansas, regional office (RO) of the Department 
of Veterans' Affairs (VA).  

In November 2000 the Board remanded this issue for additional 
development, to include a VA examination.  In October 2002 
the RO granted entitlement to service connection for peptic 
ulcer disease with gastritis and duodenal diverticulitis and 
awarded a 30 percent evaluation.  This is considered a full 
grant of the benefit on appeal as this issue, and this issue 
is therefore not before the Board for appellate 
consideration.


REMAND


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92. 

In November 2000 the Board remanded this issue to the RO for 
additional development, to include a VA examination by a 
psychiatrist.  In addition, Board requested that the claims 
folder be made available to the examiner.  However, the 
psychologist who conducted the January 2001 VA examination 
indicated that the claims folder was not available for 
review.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. 5102, 5103, 5103A, 5107 
(West Supp. 2001) and the implementing regulations 
are fully complied with and satisfied.

2.  Thereafter, the RO should afford the veteran a 
VA examination by a psychiatrist in order to 
determine the nature and severity of the service 
connected PTSD.  The claims folder is to be made 
available to the examiner in conjunction with the 
examination.  The examiner should indicate that the 
claims folder was reviewed.  All indicated tests 
are to be conducted.  The examiner is requested to 
obtain a detailed occupational history.  The 
examiner should express an opinion on the extent to 
which the PTSD affects the veteran's occupational 
and social functioning.  It is requested that the 
examiner include a global assessment of functioning 
(GAF) score with an explanation of the numeric code 
assigned.  

3.  Thereafter, the RO should readjudicate the 
issue on appeal.  If the benefit sought on appeal 
is not granted, a Supplemental Statement of the 
Case should be issued and the veteran and his 
representative provided with an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



